1 1   臥 訛 闘 証 閻 N/Vκ 洵 ″ ∫ ル・ ″                   脚 ′ι″
                                                  ζ
                                                “
      United States Attomey
2     LISA CARTIER.GIROIIX
      Assistant United States Attomey
3     Nevada State Bar Number 14040
      501 Las Vegas Boulevard South, Suite 1100
4     Las Vegas, Nevada 89101
      (702) 388{336
5     Lisa. C aft ier-Giroux@usdoj. gov
      Attomeys for the Udted States
6

7                              lJN― STATES DISTRICT COURT
                                   DISTRICT OF NEVADA
8

9     lINrrED STATES OF AMERICA,                        2:18‐ CR‐239‐ RFB‐   GWF
10

11           V
                      P姉   颯
                                                        酬
                                                        ECF   No.101
                                                                    盤                  ,
12    CAMERON LEE THOMAS,
13                    Defendant.

14

15           The United States of America and Cameron Lee Thomas (defendaot) and his

16    counsel, Raquel Lazo, agree as follows:

17           1.   The govemment and Cameron Lee lhomas agree to            modi$ the Plea Agreement

18    (ECF No. 101) to add property to be forfeited. The Plea Agreemeat will remail in effect as

19    to all other aspects ofthe agreement.

20           2.   The defendaut agees to the forfeiture ofthe propefty and the imposition ofthe

21    forfeiture of the property as set forth in this Stipulation to Modiry Pha Agreement       as   to

22     Cameron I-ee Thomas (Stipulation).

23           3.   The clefendaat aihnits the following property is (1) any firearm or ammunition

24 involved in or used in any knowing violation ofany criminal law ofthe United States, 18
25     U.S-C. $$ 113(a)(3) and 924(c{lXAXi) and (2) any firearo or aomunition intenale d to be

26     used in any   aime ofviolence,   18 U.S.C. g$ 113(aX3) and   924(cXl)(AXr), and is subject to

27     forfeiture punuant to 18 U.S.C.   $   924(dxl) n ith 28 U.S.C.   $ 2461(c)   and 18 U.S.C.   $

28
 1    924ddxl), (2XC), and (3XA) wittr 28 U.S.C.              0 2461(c):   Glock model 21 .45 caliber handgun

2     bearing serial number BECT 123 (property).

3               4.    The defendant knowingly and voluntarily:

4                     A.   Agrees to the Distdct Cowt imposing the civil judicial forfeiture or the

 5    criminal forfeiture of the property;

 6                    B.   Agrees to the abandonment, the civil adminisuztive forfeiture, the civil

 7               forfeiture, or the criminal forfeiture ofthe property;

 8                    C. Abandons or forfeits the property to the United         States;

 9                    D. Relinquishes all possessory rights, owuership rights,        and all rights, titles, and

l0    interests in the propefy;

ll                    E.   Waives his right to any abandonment proceedings, any civil adminishative

12    forfeinre proceeclings, any civil judicial forfeiture procee,lingr, or any criminal forfeiture

13    proceedings of the property (proceedings);

74                    F.   Waives service of process of any and all docrrments filed in rhis actioD or any

l5    proceedings cooceming the property arising from the facts and circumstances of this case;

76                    G. Waives any furtho n61igs to hirn, his agents, or his attomey regarding the
77    abandonment or the forfeinre and disposition ofthe property;

18                    H. Agees not to file any clainrl       answer, petition, or othet documents in any

19    proceedings conceming the property;

20                    I.   Waives the statute of limitations, the CAIRA requirements, Fed.           R Crim.
2t    P. 7 ,   ll,   anid 32.2, all constitutional requirements,     induding but not limited to, the
,')   constitutional due process requiements ofany proceedings conceming the property;

23                    J.   Waives his right to   a   jury trial on the forfeiture of the property;

24                    K    Waives all constiotional, legal and equitable defenses to the forfeitue or

25    abandonment ofthe property in aoy proceedings, induding, but not iimited to, (1)

26    constitutional or statutory double jeopardy defenses and (2) defenses under the Excessive

27    Fines or Cruel and Unusual Punishments Clauses of the                  Eiglth Amen.{rhent to the United
28    States Constitution;
                                                                7
     1                   L.   Agrees to the entry ofan Order ofForfeiture ofthe propefy
                                                                                        to Arc United
 2        States;

 3                       M. Waives the right to appeal any Order of Forfeiture;
 4                       N.   Agrees the propedy is forfeited to the United States;

 5                       o.   Agrees and und€rstands the abandoruaent, the civil adminisuative
                                                                                               forfeiture,
 6       the civil judicial forfeiture, or the criminal forfeitrre ofthe property
                                                                                  shall ne1 69     6..,.6 .,
 7       satisfaction ofany assessment, fine, restitution, cost of imprisonmeng
                                                                                or any other penalty
 8       the court may impose upon the defendant in addition to the abandonment
                                                                                or the
 I       forfeiture;

10                       P. Acknowledges that the amount          of the forfeiture may differ from, and may be
t1       signiffgudy gJg2ter than or         less than, the amount of restitution; and

t2                  Q. Agrees to take all steps as requested by the united states to pass crear title of
13       the property to the Udted States aDd to tesdry truthfu[y in any judicial
                                                                                   forfeitue
14       proceedings. The defendant undersErds and agrees ttrat the property
                                                                             rqxesens proceeds
l5       and,zor facilitating     propety ofillegal conduct and is forfeitable. The defendant
t6       acknowledges that failing to cooperate in ftrll in the forfeiture ofthe propefy
                                                                                         constitutes a
l7       breach of fhi( Stipulation.

18                  5.   Each party acknowledges and wanants that its execution ofthe Stip'tation
                                                                                                  is
19       Aee and is voluntary.

20                  6.   The Stipulation contains the entire agreement between the parties.

2t                  7. Exept     as   otpessly stated in the Stipulation, no party, o6cer, agent, employee,
         representative, or attomey has made any statement or repres€ntation
                                                                             to any Other party,
23       person, or ertity regarding any fact relied upon in entering
                                                                      into the Stipulation, and no
24       party' offic€r, agent, employee, representative, or attomey relies
                                                                            on suclr statement or
25       representation in executing the Stipulation.

26                  8.   The persons signing the Stipulation warrant and rcpresent that they
                                                                                             have      fiIl
27       authority to execute the stipulation and to bind the persons andlor
                                                                             eotities, on whose
28       trhalf they are signi.g, to the tems of the Stipulation.
                                                              J
I           9,   This Stipul,ation shall be construed and interpraed according to federal forfeiture

2    law and federal common law. The jurisdiction and the venue for any dispute related to,
J    andlor arising ftom, this $dpgla1i61   i5 the   unofficial Southem Division of the United

4    States District Court for the District ofNevada, located in Las Vegas, Nevada.

5           10. This Stipulation shall not be construed more strictly against one party    than

6    against the other merely by virtue ofthe fact that it may have been prepared primarily by

7    counsel for one of the parties; it being recognized that both parties have contributed

8    substantially and materially to the preparation ofthis Stipulation.

            IT IS IBREBY CERTIFIED,           pursuant to 28 U.S.C.     |   2t65(a\2), that theae was
10   reasonable cause for the          ard forfeiture of the Fopefiy.
11   DATED:                                                 DATED:
12   Federal                                                D..14#4rSSe}I.-// cfia-*s i           .

                                                            United States Atomey
13

14

15                           Lce Thomas                     LISA CARTIE■ GIROUX
16                              -t
l7
18

t9
20

27                                                          rrlsso oRDERED:
22

23

24

25
                                                                        January 30, 2019
26

27

28
                                                        4
